Citation Nr: 1427501	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  14-20 748	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the September 2009 decision of the Board of Veterans Appeals (Board) that denied service connection for a claimed cervical spine disorder. 

(The issues of an increased rating for the service-connected degenerative disc disease of the lumbar spine and entitlement to a total rating based on individual unemployability by reason of service-connected disability will be addressed in a separate decision of this date.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from June 1960 to December 1963. 

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise, on the basis of CUE, a decision of the Board promulgated on September 9, 2009, that denied service connection for a cervical spine disorder. 



FINDINGS OF FACT

1. By a September 2009 decision, the Board denied service connection for a cervical spine disorder; this decision was not timely appealed. 

2. The Veteran has not failed to allege either that the correct facts as they were known at the time of the September 2009 decision were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were not correctly applied in connection with his motion.



CONCLUSION OF LAW

The Veteran has not presented a motion of CUE in the September 2009 decision of the Board that denied service connection for a cervical spine disorder that is legally sufficiency. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this matter, the Board notes that the Veteran's motion of CUE is not subject to the provisions of VCAA.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001)(holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.') 

As a motion of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist contained in VCAA are not applicable to CUE motions. 

To the extent that the moving party's representative has not been afforded an opportunity to address the motion, there is no prejudice to the Veteran as his motion is being dismissed as a matter of law.  He remains free to file a new CUE motion in the future.  


I Analysis

 A motion for review of a prior Board decision on the grounds of CUE is adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411. The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged error of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. 38 C.F.R. § 20.1404(b). 

A motion that fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to refiling.

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made. 38 C.F.R. § 20.1403(b)(1). To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist, or; (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  

CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Derwinski, 3 Vet.App. 310, 313-14 (1992). Subsequently developed evidence may not be considered in determining whether error existed in the prior decision. Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 6 Vet.App. 40, 43 (1993). 

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE. 38 C.F.R. § 20.1411(a).

In this case, the moving party asserts that there was CUE in the September 9, 2009 decision of the Board that denied service connection for a cervical spine disorder "since the decision was based on the statements of a 2002 and 2008 VA examination assessment report." See a May 2014 statement.

To the extent the Veteran now asserts that the Board committed CUE in relying on inadequate VA examinations, his contentions amount to a disagreement with how the evidence was weighed.  As noted, this is not a legally sufficient basis for a CUE motion. 

The Board also notes that, if the Veteran's assertions are interpreted as an argument that VA failed to comply with its duty to assist since the 2002 and 2008 VA examinations were inadequate, allegations that VA failed to comply with its duty to assist may not form a legally sufficient basis for finding CUE. 

The Court has held that a CUE motion that is denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice. See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393 (2006).   

Accordingly, the issue of whether there was CUE in the December 2009 decision of the Board is dismissed without prejudice. In dismissing this claim without prejudice, the Board wishes to remind the Veteran that he may file a new CUE motion in the future.  




ORDER

The motion of CUE in the September 2009 decision of the Board that denied service connection for a cervical spine disorder is dismissed without prejudice. 



____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs



